Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and remarks submitted 2/7/2022.
Claim 1 has been amended to incorporate claim 3.
Claims 3-10 and 12 have been cancelled.
Claims 1, 2, 11, 13-22 are currently pending


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lobert (US 2018/0019459 A1).

As to claim 1, Lobert discloses a secondary battery [0008], comprising:
a shell (casing) comprising an opening [0027]; 
an electrode assembly (electrochemical cell), which is accommodated in the shell, wherein the electrode assembly comprises a first electrode plate [0050]; 
a cap assembly (figures 4 and 5) comprising a cap plate (wall-80) and a first electrode terminal (60), wherein the cap plate (80) covers the opening [0015] and comprises an electrode lead-out hole (82-terminal hole opening), and the first electrode terminal covers the electrode lead-out hole and is connected to a busbar [0010] (last sentence); 

 a wiring board (100-lower cylindrical portion), configured to electrically connect the first electrode plate (120-cell element) with the first electrode terminal, wherein the wiring board is disposed inside the shell [0051] (as the wall 80 is the lid then 100 would be inside the housing/shell), 
the wiring board comprises a main body portion and an extension portion connected to the main body portion (annotated figure below),

    PNG
    media_image1.png
    91
    455
    media_image1.png
    Greyscale

 the main body portion is located at a side of the cap plate facing the shell and is insulated from the cap plate by the lower insulator (figure 5-annotated below),

    PNG
    media_image2.png
    279
    485
    media_image2.png
    Greyscale


 the main body portion is configured to connect with the first electrode plate (120), 

the first electrode terminal is disposed at the same level as or higher than a surface of the lower insulator away from the cap plate,

    PNG
    media_image3.png
    213
    408
    media_image3.png
    Greyscale

 wherein the main body portion is sheet-like and configured to extend in a direction parallel to the cap plate (see annotated figure below).

    PNG
    media_image4.png
    110
    455
    media_image4.png
    Greyscale

Lobert discloses a concave portion is formed at a side of the extension portion facing the shell (figure 9).
[AltContent: textbox (Shell below line, cap plate)][AltContent: connector][AltContent: connector]	
    PNG
    media_image5.png
    228
    388
    media_image5.png
    Greyscale



As to claim 2, Lobert discloses the first electrode terminal (126) is located at a side of the cap plate away from inside of the shell of the secondary battery (figure 4).

As to claim 11, Lobert discloses the main body portion and the extension portion are in an integral structure (figure 5).

As to claim 17, Lobert discloses further comprising a sealing member (88) which is provided between the first electrode terminal and the cap plate.

As to claim 20, Lobert discloses a battery module (figure 3), comprising: a busbar [0010]; and the secondary battery of claim 1 (see rejection of claim 1 above), wherein the busbar is connected to the first electrode terminal [0010].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobert (US 2018/0019459 A1) in view of Kawate (US 2017/0365839 A1).
As to claim 19, Lobert discloses the battery cell having a + and — electrodes but does not disclose the specifics of the electrode group.
Kawate discloses a battery and teaches that electrode assembly comprising an active material layer on a metal foil and an uncoated portion with a bend that connects to external terminal.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc.,550 U.S. ,__, 82 USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, A.). In this case, Kawate teaches the known method to form an electrode assembly and replacing the electrode assembly of Lobert with that of Kawate would yield a functioning battery.


Allowable Subject Matter
Claims 13-16, 18, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record discloses the extension portion but does not disclose the details as claimed in claims 13-16; the prior art does not teach or suggest the limitations of claim 18, 21-22.

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
Applicant argues that “the extension portion is formed with a concave portion at a side facing the shell”
In response the concave-84 is extension portion which includes 130 and part is concave which meets the limitations of the claim.  Applicant acknowledges that the concave part, is part 130 (see page 7), Applicant appears to be saying that this is not part of the extension portion, the overall apparatus has a concave portion.  

    PNG
    media_image6.png
    275
    598
    media_image6.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., allow gas to fill the area) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/Primary Examiner, Art Unit 1727